Citation Nr: 1036605	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability, to 
include gall bladder removal, following gastric bypass surgery at 
a VA medical facility.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability, to 
include abdominal hernia, following a cholecystectomy and follow-
up care at a VA medical facility.

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability, to 
include an abdominal scar, following gastric by-pass surgery, a 
cholecystectomy, hernia repair, and follow-up care at a VA 
medical facility.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs
WITNESSES AT HEARING ON APPEAL

Appellant and V.M.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to 
January 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2004 rating decision in which the RO denied claims for 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for 
gall bladder removal, for abdominal hernia, and for an abdominal 
scar.  The Veteran filed a notice of disagreement (NOD) in 
October 2005, and the RO issued a statement of the case (SOC) in 
February 2008.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2008.  

In June 2010, the Veteran and his friend (V.M.) testified during 
a Board hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.  During the 
hearing, the Veteran raised an additional claim for §1151 
compensation for memory loss as a result of a cholecystectomy and 
follow-up care at a VA medical facility.  As this matter has not 
been adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.

The Board's decision on the matters of § 1151 compensation for 
gall bladder removal and for abdominal hernia, is set forth 
below.  The claim for §1151 compensation for an abdominal scar is 
addressed in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided  have been accomplished.

2.  The Veteran underwent gastric bypass surgery at the Portland 
VA Medical Center (VAMC) in May 2001.

3.  After developing acute cholecystitis, the Veteran underwent a 
cholecystectomy in July 2002; he received follow-up treatment for 
an ileal perforation, sepsis, skin graft, and abdominal hernia.  

4.  It is unclear whether the Veteran has additional disability 
as a result of the removal of his gall bladder; however, even 
assuming such additional disability, the only medical opinion to 
address the question of whether any such disability was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
physicians, or an event not reasonably foreseeable, in connection 
with the treatment, weighs against the claim. 

5.  The Veteran had an abdominal hernia as a direct result of the 
cholecystectomy; however, the hernia was repaired in October 2003 
and there has been no evidence of recurrence since the Veteran 
filed his claim for § 1151 compensation.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A.§ 1151, for additional disability, to 
include gall bladder removal, following gastric bypass surgery at 
a VA medical facility, are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.361, 3.800 (2009).

2.  The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A.§ 1151, for additional for additional, 
to include abdominal hernia, following a cholecystectomy and 
follow-up care at a VA medical facility, are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.361, 3.800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate claims for compensation 
pursuant to 38 U.S.C.A. § 1151, as well as what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  The December 2004 rating 
decision reflects the initial adjudication of the claims after 
issuance of the February 2004 letter.

The Board notes that if § 1151 compensation is awarded, the 
underlying disability is treated in the same manner as if service 
connected.  As such, to whatever extent the notice requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
pertinent to the five elements of a claim for service connection, 
to include disability rating and effective date- are applicable 
to these claims, the appellant was provided such notice in a 
March 2006 post-rating letter.  After issuance of this letter and 
the opportunity for the Veteran to respond, the February 2008 SOC 
reflects readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).
 
The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of VA medical records, 
and the report of October and November 2004 VA examinations.  
Also of record and considered in connection with the appeal is 
the transcript of the June 2010 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative on his behalf.  The Board notes that no further RO 
action, prior to appellate consideration of either claim, is 
required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

VA treatment records reflect that the Veteran was evaluated for 
bariatric surgery in March 2001.  At that time, he was morbidly 
obese and had insulin-dependent diabetes mellitus, hypertension, 
degenerative joint disease (DJD), and hypercholesterolemia.  An 
abdominal ultrasound was obtained to evaluate him for 
cholelithiasis (i.e., gallstones); no gallstones were found.  The 
Veteran underwent bariatric surgery in May 2001.  Post-surgical 
follow-up records reflect that the Veteran did well overall; he 
lost weight and showed significant improvement in controlling his 
diabetes.

A July 2002 VA treatment record reflects the Veteran's complaints 
of right upper quadrant pain and nausea after eating a pretzel 
and drinking soda.  It was noted that he had significant risk 
factors for gall bladder disease (diabetes, obesity, a history of 
rouxen-y gastric bypass surgery where calculous cholecystitis is 
common); however, he had minimal gall bladder signs on 
ultrasound.  A follow-up note reflects that he was ultimately 
diagnosed with acute cholecystitis and a cholecystectomy was 
planned.  On July 31, 2002, informed consent for this surgery was 
obtained.  It was noted that the physician discussed with the 
Veteran and his family indications for surgery and risks, 
including bleeding, infection, bile leak, enterotomies (i.e., an 
incision into the intestine), and possibilities of opening 
secondary to adhesions or other reasons.  It was noted that the 
Veteran understood the risks and wished to proceed.

VA treatment records reflect that several days after the 
cholecystectomy, the Veteran had an increased white blood cell 
count.  A CT scan showed diffuse fluid and dilated bowel.  On 
August 5, 2002, an exploratory celiotomy with possible bowel 
resection was planned; the physician discussed the risks with the 
Veteran, which included and were not limited to bleeding, 
infection, bowel perforation, need for ostomy, myocardial 
infarction, cerebral vascular accident, and the need for re-
operation.  It was noted that the physician answered all of the 
Veteran's questions and obtained his signed consent.  During 
surgery, an ileal 5-mm hole was found on one lateral side at the 
base of the small bowel lumen.  The physician discussed the 
findings with the Veteran's wife, and it was noted that she 
understood that this was a possible complication, which was 
discussed pre-operatively.  

Follow-up records reflect that the Veteran was treated for sepsis 
and pneumonia.  After the Veteran was discharged from the 
hospital in September 2002, the wound was left open to allow for 
granulation of tissue and optimal skin grafting.  A skin graft 
was performed without any complications in February 2003.  

In October 2003, the Veteran underwent an incisional hernia 
repair without any complications.  An October 14, 2003 note 
reflects that the physician discussed the procedure with the 
Veteran, and the risks, which included (but were not limited to) 
bleeding, infection, mesh infection, enterotomy, and recurrence.  
It was noted that the Veteran understood and wished to proceed.  
Follow-up records indicate the wound healed without infection.  A 
February 2004 CT scan showed no recurrence of the hernia.  An 
April 2004 VA treatment record also notes no obvious recurrence 
of hernia.  

The report of the October 2004 VA examination reflects the 
Veteran's assertions that he should have had his gall bladder 
removed at the same time as the gastric bypass surgery was 
performed.  The examiner consulted with Dr. M., the Chief Surgeon 
at the Portland VAMC who stated that the gall bladder is often 
removed during gastric bypass surgery because of the presence of 
gallstones.  Dr. M. also stated there is an increase risk of 
gallstones associated with rapid weight loss as is often seen 
following gastric bypass surgery.  It was noted that Dr. M. 
ordered an ultrasound prior to the gastric bypass and it was 
determined that the Veteran did not have gallstones.  The 
examiner also reviewed the literature and noted that there was no 
mention of routine removal of the gall bladder during gastric 
bypass surgery.  The examiner opined that the Veteran was 
adequately evaluated for gallstones and since no gallstones were 
found, it was not reasonable to have his gall bladder removed at 
the time the gastric bypass surgery was performed.  

The report of the November 2004 VA examination reflects that the 
Veteran had no current abdominal symptoms and did not find the 
scar itself particularly bothersome except occasionally with 
heavy exertion or exercise, but this did require him to reduce 
his activity.  Overall, the scar was not painful, but he did have 
numbness on palpation.  The examiner opined that the hernia was a 
direct complication of his laparoscopic cholecystectomy and the 
abdominal surgery for the perforated bowel and peritonitis.  It 
was noted, however, that the hernia was repaired and that there 
was no evidence of recurrence or any other symptoms related to 
the hernia.  The scar was also a direct result of the 
cholecystectomy and follow-up surgeries.  The examiner opined 
that the hernia was not the fault of VA, not reasonable 
foreseeable, and that the hernia had resolved.  The examiner also 
opined that the scar was not a "fault" of the cholecystectomy, 
but an "unforseable [sic] consequence that was necessary to 
treat the abdominal perforation."  The examiner also opined that 
a perforated bowel is a potential complication that can occur 
during cholecystectomies and there was no evidence to suggest 
fault on the part of VA.  The examiner further opined that this 
was not foreseeable and was within the risks that can occur with 
this type of surgery.    

During the June 2010 Board hearing, the Veteran stated that he 
did not have any complications for about a year after the gastric 
bypass surgery.  At that time, he began having pain and nausea 
and had to have his gall bladder removed.   He asserted that his 
gall bladder should have been removed at the time of his gastric 
bypass surgery and that the surgeon should have informed him of 
the possible complications involving his gall bladder.  He said 
that during the gall bladder surgery, the surgeon nicked his 
small intestine, which resulted in various complications.  

III.  Analysis

The Veteran filed claims for section 1151 compensation benefits 
on November 17, 2003.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  
See Section 422(a) of Pub. L. No. 104-204.  Under the applicable 
criteria in effect for claims filed on or after October 1, 1997, 
compensation under 38 U.S.C.A. § 1151 is awarded for a Veteran's 
qualifying additional disability in the same manner as if such 
additional disability was service connected.  A qualifying 
disability is one which is not the result of a Veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any law 
administered by VA, and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2009). 

During the pendency of this claim, the regulation implementing 
the provisions of 
38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358.  However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of the 
revised statute; this regulation, also applicable to claims for 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on 
or after October 1, 1997, is effective as of September 2, 2004.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  In its February 2004 
SOC, the RO cited to and applied the provisions 38 U.S.C.A. § 
1151, as amended, but did not cite to the former or revised 
implementing regulation.  

Generally, where there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. Principi, 17 
Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 
(2000) and 7-2003 (2003).  Here, however, the added provisions of 
38 C.F.R. § 3.361 are virtually identical to those of 38 C.F.R. § 
3.358, in many respects, and merely implement the provisions of 
38 U.S.C.A. § 1151 pertaining to claims filed on or after October 
1, 1997.  As such, the Board finds that there is no due process 
bar to the Board also applying the provisions of 38 C.F.R. § 
3.361 in evaluating the claim.

To determine whether a Veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped.  VA considers each 
involved body part separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in a 
Veteran's additional disability. Merely showing that he received 
care, treatment, or examination and that he has an additional 
disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2). 

Additional disability caused by a Veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. 
§ 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a Veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen. The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2). 

Considering the pertinent evidence in light of the above, the 
Board finds that compensation benefits, pursuant to the 
provisions of 38 U.S.C.A.  
§ 1151, for gall bladder removal and for an abdominal hernia 
following surgery must be denied. 

A.	Gall Bladder Removal

As regards the gall bladder removal, as mentioned above, the 
Veteran asserts that the cholecystectomy should have taken place 
at the same time as the gastric bypass surgery and that the VA 
surgeon was at fault for not doing so.  He alleges that the VA 
surgeon did not explain to him the potential gall bladder 
complications following gastric bypass surgery.  

At the outset, the Board notes that the foregoing evidence does 
not establish that the Veteran has an additional gall bladder 
disability as a result of the gastric bypass surgery.  While it 
is noted that cholecystitis is a risk factor associated with 
gastric bypass, it is unclear whether the gastric bypass surgery 
is considered a proximate cause of the cholecystectomy, which 
occurred one year after the gastric bypass surgery.  Moreover, 
while the record establishes that the Veteran had complications 
associated with the cholecystectomy, it is unclear whether he has 
any additional disability as a direct result of not having a gall 
bladder.  

The Board points out, however, that even if the removal of the 
gall bladder is considered an additional disability caused by the 
gastric bypass surgery, the only competent medical opinion of 
record indicates that any such disability was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, or by an 
event not reasonably foreseeable.  Notably, the October 2004 VA 
examiner found that, despite the Veteran's allegations to the 
contrary, cholecystectomies are not routinely performed during 
gastric bypass surgery unless gallstones are found.  In this 
case, prior to surgery, the Veteran was examined and it was 
determined that he did not have gallstones.  Hence, the examiner 
opined it would have been unreasonable to remove his gall bladder 
at that time.  Furthermore, the examiner stated that there is a 
relative increase in gallstones associated with rapid weight loss 
after gastric bypass surgery.  Hence, this was a reasonably 
foreseeable complication of the gastric bypass surgery.  

Thus, the competent medical evidence supports a finding that the 
cholecystectomy was a reasonably foreseeable event in the context 
of the gastric bypass surgery performed.  Moreover, there is no 
medical suggestion whatsoever of any failure of VA to exercise 
the degree of care that would be expected of a reasonable health 
care provider.  Rather, the only medical opinion to address 
whether there was negligence or other fault on the part of VA 
health care professionals weighs against the claim.

B.	Abdominal Hernia

In this case, the Veteran filed his claim on November 17, 2003, 
and the medical evidence does not establish that the Veteran has 
had an abdominal hernia since filing his claim.  Furthermore, 
other than the scar, which is separately addressed, the evidence 
does not establish that he has had any additional disability as a 
result of the hernia repair surgery in October 2003.  In this 
regard, a February 2004 CT scan found no evidence of hernia 
recurrence; and an April 2004 VA treatment record also noted that 
there was no evidence of hernia recurrence.  During the November 
2004 VA examination, the Veteran reported that he had no 
abdominal problems and on physical examination there were no 
signs of hernia recurrence.  

As an abdominal hernia disability is not medically shown, the 
Board need not address the remaining section 1151 criteria-
specifically, whether there is evidence of any carelessness, 
negligence, lack of proper skill, error in judgment or fault on 
the part of VA, or the occurrence of any event that was not 
reasonably foreseeable.  

C.	Both Claims

In addition to the medical evidence addressed above, in reviewing 
each claim, the Board has considered the oral and written 
arguments advanced by the Veteran and his representative, on his 
behalf.  However, as noted above, these claims turn on the 
medical matters of the existence of any additional disability, as 
well as whether there exists a medical relationship between any 
additional disability and VA surgical treatment, and, if so, the 
nature of such a relationship; these are matters within the 
province of trained professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As laypersons without appropriate 
medical training and expertise, neither the Veteran nor his 
representative is competent to provide a probative (persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay assertions 
in this regard have no probative value.  

Under these circumstances, the Board concludes that the criteria 
for compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for gall bladder removal following, or for an 
abdominal hernia, are not met; hence, each claim must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

The claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. 
§ 1151, for additional disability, to include gall bladder 
removal, following gastric bypass surgery at a VA medical 
facility, is denied.

The claim for compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. 
§ 1151, for additional disability, to include abdominal hernia, 
following a cholecystectomy and follow-up care at a VA medical 
facility, is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining matter of section 1151 compensation for 
an abdominal scar is warranted.

The report of a November 2004 VA examination reflects that the 
Veteran has a 9-inch abdominal scar as a result of multiple 
surgeries, including gastric bypass surgery, a cholecystectomy, 
and an exploratory celiotomy with bowel resection.  

The Veteran generally alleges that the VA was at fault for 
perforating his ileum during the cholecystectomy, which led to 
multiple complications necessitating further abdominal surgery.  
He also alleges that VA was at fault for not removing his gall 
bladder at the same time that the gastric bypass surgery was 
performed and that had his gall bladder been removed at that 
time, he would not have had to have further surgery.  

The November 2004 VA examiner provided a medical opinion that the 
scar was proximately caused by VA medical care; however, the 
examiner's opinion as to whether the scar was due to fault on the 
part of VA or an event not reasonable foreseeable is unclear.  
The November 2004 VA examiner opined that the perforated bowel 
was a potential complication of the cholecystectomy (i.e., a 
foreseeable event), but later opined that the there was no 
evidence to suggest fault on the part of VA and that the outcome 
was "not foreseable [sic]".  Hence, while the examiner seems 
clear that there is no evidence of fault on the part of VA, the 
examiner is unclear as to whether the event-the perforated ileum 
that led to further surgery resulting in the scar-was not 
reasonably foreseeable.  If the event was not reasonably 
foreseeable, the Veteran may be entitled to §1151 compensation.  

In light of the foregoing, the Board finds that further VA 
medical opinion as to whether the Veteran's abdominal scar 
resulting from the cholecystectomy and perforated ileum was due 
to fault on the part of VA or an event not reasonably 
foreseeable, would be helpful in resolving the matter remaining 
on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the RO should arrange for claims file review by a VA 
physician to obtain a medical opinion, with supportive rationale 
based upon consideration of the claims file.  The RO should 
arrange for the Veteran to undergo further examination only if 
the requested opinion cannot be provided without an examination 
of the Veteran.

If any examination in connection with the claim for § 1151 
compensation is scheduled, the Veteran is hereby notified that 
failure to report to any such scheduled examination, without good 
cause, may result in a denial of the claim  (as the original 
claim will be considered on the basis of evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility.

Prior to obtaining further medical opinion on this claim, to 
ensure that all due process requirements are met, and that the 
record before the physician is complete, the RO should also give 
the appellant another opportunity to present information and/or 
evidence pertinent to the claim remaining on appeal.  The RO's 
letter to the appellant should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
(to include arranging for the Veteran to undergo any further VA 
examination, if needed) prior to adjudicating the claim remaining 
on appeal.  

Accordingly, this matter is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for § 1151 compensation for an 
abdominal scar.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received are associated with the claims file, 
the RO should arrange for claims file review 
by a VA physician to obtain a supplemental 
medical opinion.  

The physician should render an opinion, 
consistent with the record and sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that the proximate cause 
of the Veteran's abdominal scar was (a) 
carelessness, negligence, or lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of VA, or (b) an event 
not reasonably foreseeable. 

In rendering his or her opinion, the physician 
should comment as to whether, in performing 
the cholecystectomy and follow-up care, any VA 
physician or other medical professional failed 
to exercise the degree of care that would be 
expected of a reasonable health care provider. 

If the requested opinion cannot be provided 
without an examination of the Veteran, the RO 
should arrange for the Veteran to undergo a VA 
examination, by an appropriate physician at a 
VA medical facility, to obtain the above-
requested opinion.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the physician prior to the completion of 
his or her report) and all clinical findings 
should be reported in detail.

The physician should set forth all examination 
findings (if any), along with complete 
rationale for the opinion provided, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if needed), the 
RO should adjudicate the claim for § 1151 
compensation for an abdominal scar in light 
of all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


